AILSHIE, J.,
Concurring. — I concur in the conclusion reached by the chief justice that a peremptory writ of mandate should issue.
1. In the first place, the act here under consideration is not an amendment to any previous legislation; on the contrary, it specifically declares that it does not intend to amend *56any existing law. This act provides an alternative form of government for cities already organized and leaves it optional with the electors thereof as to whether they will avail themselves of its provisions. Special chartered cities are given the same opportunity as all other cities of accepting or rejecting the form of government therein prescribed, but no attempt is made by the act to amend any city charter.
2. I think the election provided for by the act is a general election within the meaning of the constitution. (Sec. 1, art. 12.) It seems to me that the word “general” as here used means unlimited or without special qualifications. (Standard Dictionary.) That is, an election in a special chartered city should be submitted to all the electors of the city, and should never be limited to taxpayers or heads of families or householders or any class or set of electors. This view is emphasized by noting that the requirement that the question shall be determined by a “majority of the electors at a general election” applies only to “incorporated” cities changing the form of their local government and does not apply to the “incorporation” of cities or villages. The incorporation may be accomplished under the provision of the constitution by electors having special qualifications, such as taxpayers, householders or heads of families. At the time of the adoption of the constitution, the statute (sec. 2224, Rev. Statutes of 1887) provided that a town or village might be incorporated upon petition of a majority of the taxable male inhabitants of such town or village within the territory proposed to be incorporated. The constitution did not attempt to change or abrogate this method of organizing a municipal corporation in the first instance, but did propose that before a city or town already incorporated should be taken out from under its special charter or the law under which it was then operating, the question should be submitted to all the electors of the municipality without qualification or limitation and thus be determined by the general electorate of the city or town. The law still provides (sec. 2222, Rev. Codes) for the incorporation of a town or village upon petition of “a majority of the taxable inhabitants” of such town or village.
*573. I am not satisfied at this time to give my concurrence to the holding of the chief justice that the word “city” as it is used in sec. 1 of the act of March 13, 1911, was intended by the legislature to include villages. I doubt that proposition and reserve my judgment thereon. This would not, in my opinion, affect the constitutionality of the act, for the reason that the law already provides ample procedure whereby a village may become incorporated as a city. All cities as they now exist have had to go through with this procedure in order to pass from the state of a village to that of a city, and nothing more is required of a village now which may desire to adopt this new form o£ government. In other words, the general law now provides a method for the incorporation and organization of cities and towns in proportion to their population. This is in accordance with the constitution. This new law providing a commission form of government provides .that all municipalities which have attained to the class of cities and have- a population exceeding 2,500 may avail themselves of the provisions of the new act. This, it seems to me, is within the provisions of the constitution and would be a valid and constitutional classification.
For the foregoing reason, I concur in the judgment directing the issuance of the writ.